Case 16-30970        Doc 37     Filed 12/31/18     Entered 12/31/18 17:24:21          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 30970
         Sheila Mills

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/29/2016.

         2) The plan was confirmed on 12/07/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/13/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/10/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-30970               Doc 37      Filed 12/31/18    Entered 12/31/18 17:24:21                Desc         Page 2
                                                         of 3



 Receipts:

            Total paid by or on behalf of the debtor                 $17,308.00
            Less amount refunded to debtor                              $977.41

 NET RECEIPTS:                                                                                         $16,330.59


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $4,016.76
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                               $709.01
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $4,725.77

 Attorney fees paid and disclosed by debtor:                        $350.00


 Scheduled Creditors:
 Creditor                                             Claim         Claim            Claim       Principal       Int.
 Name                                       Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Christ Hospital of Illinois   Unsecured     10,000.00            NA              NA            0.00        0.00
 AmeriCash Loans LLC                    Unsecured         875.00        998.78          998.78           0.00        0.00
 Avant LLC                              Unsecured      3,274.00       3,327.25        3,327.25           0.00        0.00
 Commonwealth Edison Company            Unsecured         100.00           NA              NA            0.00        0.00
 Commonwealth Edison Company            Unsecured         161.00        169.82          169.82           0.00        0.00
 Cook County Clerk                      Priority          296.00           NA              NA            0.00        0.00
 Enhanced Recovery                      Unsecured         115.00           NA              NA            0.00        0.00
 Enhanced Recovery                      Unsecured          80.00           NA              NA            0.00        0.00
 FALLS COLLECTION SVC                   Unsecured          40.00           NA              NA            0.00        0.00
 First Investors Servicing Corp         Secured       28,862.00     29,228.89        29,228.89      9,037.28    2,567.54
 Illinois Lending Corporation           Unsecured         800.00        807.85          807.85           0.00        0.00
 Lend UP                                Unsecured         223.00           NA              NA            0.00        0.00
 Massey's                               Unsecured         500.00        422.97          422.97           0.00        0.00
 MERCHANTS CREDIT GUIDE                 Unsecured         980.00           NA              NA            0.00        0.00
 Midland Funding LLC                    Unsecured         459.00        459.23          459.23           0.00        0.00
 Northshore Hospital                    Unsecured     10,000.00            NA              NA            0.00        0.00
 Northwest Collectors                   Unsecured         319.00           NA              NA            0.00        0.00
 Quantum3 Group                         Unsecured      1,197.00       1,197.88        1,197.88           0.00        0.00
 Quantum3 Group                         Unsecured      2,422.00       2,584.45        2,584.45           0.00        0.00
 Resurgent Capital Services             Unsecured         833.00        532.86          532.86           0.00        0.00
 Resurgent Capital Services             Unsecured         770.00        770.83          770.83           0.00        0.00
 SIR Finance Corporation                Unsecured         925.00        868.72          868.72           0.00        0.00
 State Farm Insurance                   Unsecured      9,000.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-30970        Doc 37      Filed 12/31/18     Entered 12/31/18 17:24:21             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $29,228.89          $9,037.28           $2,567.54
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $29,228.89          $9,037.28           $2,567.54

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,140.64               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,725.77
         Disbursements to Creditors                            $11,604.82

 TOTAL DISBURSEMENTS :                                                                     $16,330.59


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
